Citation Nr: 1510670	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left eye disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1986 and from January 2006 to June 2006.  The Veteran served in Iraq from January 2006 to May 2006 earning the Global War on Terrorism Service Medal.  
Additionally, the Veteran had other periods of ACDUTRA while a member of the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction now resides in Nashville, Tennessee.   

In May 2014, the Veteran testified at a Travel Board hearing at the Nashville, Tennessee RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDING OF FACT

The Veteran's left eye disability was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have been met.  38 U.S.C.A. § 1110, 1154(a) (2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When a Veteran is seeking service connection, due consideration shall be given to the places, types and circumstances of such service as shown by the Veteran's service record, including official histories, service medical records, and lay evidence.  38 U.S.C.A. § 1154(a).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. at 307-09 (2007).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014). 

The Veteran asserts that his left eye disorder began following a heat stroke/dehydration accident that the Veteran suffered following a 26 mile sanctioned run at Ali Air Base, Iraq in April 2006.  (see VA claim for Disability Benefits dated June 16, 2010).  

The Veteran completed a pre-deployment health assessment in January 2006 prior to deploying to Ali Air Base, Iraq in support of Operation Iraqi Freedom.  The Veteran reported he was in very good health and had no medical problems or concerns about his health.  The reviewing medical professional indicated that no specialist referrals were required, including for ophthalmology and determined that the Veteran was deployable. 

Upon return from deployment and in a November 2006 civilian ophthalmology treatment note, the Veteran complained of night visual acuity impairment, occasional vertical diplopia, and occasional dryness and itch.  The provider assessed the Veteran was experiencing vertical diplopia.  In an April 2007 ophthalmology treatment note, and with a new provider after moving to New Mexico, the Veteran was diagnosed with visual distortion of the left eye.  A note on the treatment report indicated that the "diplopia is relieved by tilting [the] head back".

The Veteran completed a post-deployment health reassessment (PDHRA) in October 2007, approximately 15 months after returning from Iraq.  The Veteran explained the delay was due to his transfer from the Indiana Air National Guard to the New Mexico Air National Guard shortly after returning in May 2006 and the delay in his records catching up to him in New Mexico.  On the PDHRA the Veteran reported that his health was somewhat worse than before deployment.  The Veteran further reported that he was injured during the deployment and that he currently had a health condition that was related to his deployment, specifically, the vision in his left eye.  In response to the Veteran's reported injury, the assessment healthcare provider recommended referral for episodic diplopia and left eye weakness.  

The Veteran submitted lay statements in support of his claim in August 2010, November 2011, and February 2013.  In those statements the Veteran reported he did not have a left eye injury prior to deploying, that he was injured while on deployment, and that he sought treatment for his left eye injury when he returned home after realizing the injury was not resolving on its own and being reassured that his National Guard career would not be in jeopardy by reporting the injury and seeking treatment.  The Veteran reported that the left eye injury occurred during a sanctioned 26 mile run at Ali Air Base, Iraq in which the Veteran suffered a heat stroke/dehydration episode and had to be treated with 4 bags of IV fluids and observation at the medical aid station.  The Veteran further reported that after he recovered from dehydration, he immediately noticed persistent, impaired, double vision in his left eye and that he compensated by squinting and tilting his head.  The Veteran explained that he declined seeking follow-up treatment for his persistent left eye disability because there were no ophthalmologists at Ali Air Base, Iraq, he was scheduled to return home within 30 days, and that he did not believe the enlisted medics could do anything for his condition.  

The Veteran submitted a Disability Benefits Questionnaire (DBQ) from Dr. T in October 2014.  Dr. T noted that the Veteran was diagnosed in April 2007 with strabismus, right hypertropia, visual disturbance, and diplopia.  Dr. T noted that prior to the 2006 deployment the Veteran had no vision problems and that his vision problems were not medically evaluated until 2007.  Dr. T. indicated that the Veteran's diplopia etiology was "left superior muscle palsy - likely due to cranial nerve IV ischemia - but not confirmed due to longstanding duration at time of diagnosis".  Dr T. further indicated the Veteran had ptosis/paralysis of the 4th cranial nerve of the left eye.  Finally Dr. T indicated that the Veteran's functional capacity is diminished due to his current left eye disability.

The Board finds that the Veteran's left eye symptomatology began in, and as a result of, his period of active duty service when deployed to Iraq in 2006.   Although the record does not show nor does the Veteran contend that he sought medical treatment during the 2006 deployment for the left eye disorder he suffered following his collapse during the run, (see Notice of Disagreement attachment dated November 22, 2011), his statements and testimony concerning the injury and symptoms, his delay in reporting the injury, and his subsequent diagnosis and receipt of treatment have been consistent throughout the pendency of the appeal.  Furthermore, his assertion of the lack of specialized care available at his duty station for his eye injury and his sincere belief that he could improvise, adapt, and overcome his injury while still performing his duties until the end of deployment is understandable.  In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his sense.  Layno v. Brown, 6 Vet. App. 465 at 470 (1994).  Also, the Board finds the Veteran's consistent testimony concerning his gaps in treatment following the 2006 deployment is credible and supported by the medical evidence of record.  Finally, as evidenced by the October 2014 DBQ, the Veteran has a current left eye disability that has yet resolved and diminished functional occupational abilities.  The medical evidence of record, coupled with the Veteran's consistent and credible testimony favor a grant of service connection for his left eye disability.  

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that his current left eye disability is related to service.

Duty to Assist and Notify

As the Veteran' claim is being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103a (2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

	
ORDER

Entitlement to service connection for diplopia, claimed as left eye disability has been met, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


